Citation Nr: 1518574	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  10-38 338	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from June 1959 to June 1962 and from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 RO decision.  

Although the Veteran had requested to present testimony in support of his claim at a personal hearing before a Veterans Law Judge.  Such a hearing was scheduled for November 2012.  The veteran was notified of the scheduled time and place but failed to appear for the hearing.  When an appellant elects not to appear at the prescheduled hearing date, the request for a hearing will be considered to have been withdrawn.  38 C.F.R. § 20.704(d).  His claim will thus be adjudicated without further delay based upon all the evidence presently of record.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's tinnitus had its inception during service.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Veteran's tinnitus is established in the record.  The Veteran has consistently maintained that his primary noise exposure consisted of working with and around radar equipment during service and from small arms training during service.  He asserts that he has experienced intermittent tinnitus ever since his time in service.  He also notes that he did not understand the meaning of the word "tinnitus" for many years, but that he has experienced a rushing and buzzing sound in his ears since service.  

The record contains several medical opinions linking the Veteran's bilateral hearing loss to service; indeed the RO granted service connection for bilateral hearing loss in April 2009.  The record is silent for medical nexus opinion as to tinnitus, except for an inconclusive VA examination report in April 2009.  According to the report of this examination, the Veteran denied having tinnitus when asked.  However, in response to the RO's query as to "whether it is as likely as not that the Veteran's hearing loss and tinnitus is due to or a result of military noise exposure," the examiner wrote, "the condition/disability is most likely caused by or a result of military noise exposure."  

The Veteran's outright denial of having tinnitus in April 2009 would normally be dispositive of the question; however, in light of his statement that he did not know the meaning of the word at that time, we must view the statement in a more expansive light.  Because he had filed (with the assistance of his representative) a claim for service connection for tinnitus prior to the April 2009 VA examination, it is reasonable that he was experiencing tinnitus prior to that point in time.  Furthermore, he has credibly asserted that he experienced intermittent tinnitus, in the form of a rushing or buzzing sound in his ears since his time in service.  The Board takes judicial notice of the fact that "tinnitus" is a medical term with which the average person may not be generally conversant.

Upon review of the entire record, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current tinnitus had its inception during service.  That the Veteran had an occupational specialty which involved exposure to acoustic trauma is established.  The records contains an informed medical opinion that the Veteran has a disability linked to military noise exposure and service connection for hearing loss is already in effect.  

After review of the record, and resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current tinnitus disability was incurred in service.  The Veteran's credible written statement that he has experienced tinnitus since service supports this finding.  Accordingly, the Board concludes that under pertinent law, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


